DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 and 28-35 are pending in this application.  
Claims 15-20 and 28-35 are rejected.
Claims 21-27 were previously canceled. 
Claims 28-35 are newly added.
Claims 1-14 are withdrawn from consideration  
This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 11/10/2022. 
Claim Objections
	The claim objections made in the Non-Final Rejection on 08/11/2022 are withdrawn in light of the amendments to the claims filed on 11/10/2022.

	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15, 17, 19-20, 28, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chul Hee (KR 20140048521 A) in view of Lee, Ui Won (KR 200203740 Y1).
In regards to Claim 15, Lee, Chul Hee teaches: A system (M – Fig. 1) for adjusting a stiffness (Abstract) of a patient support surface (see annotated Fig. 2.1 from Lee, Chul He) of a patient support apparatus (100 – Fig. 1), the system comprising: a patient support apparatus (100) comprising a support substrate (see annotated Fig. 1.1 from Lee, Chul He) and defining the patient support surface (see annotated Fig. 2.1 from Lee, Chul Hee, such that 200 and 300 are fully defined by the surface), wherein the support substrate (see annotated Fig. 2.1 from Lee, Chul Hee) a lattice structure (see annotated Fig. 2.1 from Lee, Chul He) with a plurality of polygonal cells (see annotated Fig. 2.1 from Lee, Chul Hee), wherein the support substrate includes a polymeric material (‘magnetiorheic elastomer 200 is made of a natural rubber or silicone rubber’, see note #1) defining a lattice structure (see annotated Fig. 2.1 from Lee, Chul Hee) comprises a plurality of upstanding side walls (see annotated Fig. 1.1 from Lee, Chul Hee) with each side wall having an upper portion (see annotated Fig. 1.1 from Lee, Chul Hee) adjacent the patient support surface (see annotated Fig. 1.1 from Lee, Chul Hee) and a lower portion (see annotated Fig. 1.1 from Lee, Chul Hee); a magnetorheological material (200 – ‘MR elastomer (MRE) 200 is a material  whose mechanical properties change due to the influence of a magnetic field. The magnetorheological material 200 is divided into two classes, MR fluid and MR elastomer’, see note #1) disposed in at least a portion of the support substrate (see annotated Fig. 1.1 from Lee, Chul Hee) and providing selective reinforcement support of at least a portion of the patient support surface (‘the mat is applied with the MRE and the magnetic field generator, so as to adjust the hardness and softness of the magneto-rheological elastomer by the strength change of the magnetic field. Thereby, the body pressure of a patient can be dispersed into several directions, and the bedsore of the patient can be prevented’) to redistribute pressure (‘body pressure can be dispersed’) about a surface (110 – Fig. 2) of a patient (Abstract) when a magnetic field is generated by selectively buckling the support substrate (‘When the magnetic field is applied, the stiffness of the magnetorheological elastomer 200 is changed to control the rigidity and flexibility of the mat.’, see note #2) 

Note #1: With regards to the polymeric and magnetorheological material of the instant invention, it is understood that the element [200] of Lee, Chul Hee is capable of accomplishing both. Lee, Chul Hee discusses a ‘magnethorheic elastomer 200’, which as stated is in the form of ‘rubber’ which is known to be a polymer or polymeric material. Additionally, Lee, Chul Hee further discusses that the MR elastomer (MRE) is a material whose mechanical properties change due to the influence of a magnetic field, such being divided into two classes (1) MR fluid and (2) MR elastomer. Therefore, the magnetorheological material is of a magnetorheological elastomer. It could be understood that the polymeric and magnetorheological materials are individual or combined portions/layers both forming the support substrate. 

Note #2: With regards to the limitation ’selectively buckling’, it is understood that the prior art of Lee can either apply or not apply a magnetic field. Thus ‘selectively’ turning on/off the magnetic field is understood as a way to ‘selectively buckle’ the support substrate. 

Lee, Chul Hee does not teach: [[selectively buckling the support substrate]] in a controlled manner; and a controller configured to selectively activate a generation of the magnetic field.  

Lee, Ui Won teaches: [[selectively buckling the support substrate]] in a controlled manner ( ‘controlling electricity to the coil 14 with the magnetic force generating means being targeted to the heating mat’); and a controller (22 – Fig. 4) configured to selectively activate a generation of the magnetic field (‘controller 22 can selectively apply and control electricity’).  

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the controller of Lee, Ui Won with these aforementioned teachings of the mat of Lee, Chul Hee with the motivation of incorporating a more user friendly system, that provides added adjustability such that the user can supply commands to the system further allowing each user to generate their preferred level of comfort by the magnetic field. Whereas, an adult vs. a child may need more or less generation of a magnetic field to provide their preferred comfort level.


    PNG
    media_image1.png
    366
    812
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Lee, Chul Hee



    PNG
    media_image2.png
    462
    717
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Lee, Chul Hee
In regards to Claim 17, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, and Lee, Chul Hee also teaches: the magnetorheological material comprises at least one of a magnetorheological elastomer (200, see note #1 above) and a magnetorheological foam (‘magnetorheological elastomer (200) is in the form of rubber’, see note #3 below) that exhibits an increased rigidity in response to exposure to a magnetic field (The magnetorheological elastomer (200) is in the form of rubber and has a characteristic that exhibits an increased rigidity in response to exposure to a magnetic field in which the rigidity of the rubber changes according to the strength of the magnetic field.).  
Note #3: It is well-known that rubber can be of a foamed material, as rubber can be created using gas, to create a mass of small bubbles that forms the structure. Additionally, as stated in the specification of the present disclosure, magnetorheological elastomer (MRE), are of a porous matrix may also be referred to as a foam or having a foam matrix (per para 0046). Furthermore, common MREs generally include natural or synthetic rubber matrix that is then interspersed with the ferromagnetic particles (per para 0047).


In regards to Claim 19, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, and Lee, Chul Hee also teaches: wherein the patient support surface comprises a plurality of regions (‘checkered pattern’, see Fig. 2.1 from Lee, Chul Hee), but Lee, Chul Hee does not teach, and the controller is configured to selectively generate a different magnitude of the magnetic field based on a location of each region.  
Lee, Ui Won further teaches: and the controller (22) is configured to selectively generate a different magnitude (on vs. off — shown in Fig. 4) of the magnetic field based on a location of each region (the controller 22 is provided with three pairs of on / off switches 42, one main switch 44 and a timer 51. Since the on-off switch 42 is installed corresponding to one of the three coils 14, the on-off switch 42 supplies electricity to only one coil 14 or only two coils 14 or three coils 14. ) Can supply electricity to all. — see Fig. 1 and Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller of Lee, Ui Won with the mats of Lee, Chul Hee and Lee, Ui Won where the results would have been predictable because a controller that is user friendly in order to provide adjustability and allow for user-based commands to be set within the system. The ability to further allow for adjustability makes the system more functional for different user’s such as adults vs. children or may need more or less of a magnetic field generated. As such, an adult with a higher weight/mass would thus have a great pressure to the surface which would require a larger magnetic field to be generated, while for a child the opposite would be true.

In regards to Claim 20, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, but Lee, Chul Hee does not teach: further comprising one of: an electrically conductive circuit disposed adjacent the support substrate, selectively activated by the controller, and configured to generate the magnetic field; and an electromagnet disposed adjacent the support substrate, selectively activated by the controller, and configured to generate the magnetic field.  
Lee, Ui Won further teaches: further comprising one of: an electrically conductive circuit (20 – Fig. 1) disposed adjacent the support substrate (located inside the system), selectively activated by the controller (‘The coil 14 installed on the bottom plate 10 is independently connected to the controller 22 by a connecting line 20.’), and configured to generate the magnetic field (controller 22 is connected to a power source, which the connecting line 20 transfers the power to the mat which generates the magnetic force in the direction of arrow ‘A’ – Fig. 1); and an electromagnet (14 – Fig. 3) disposed adjacent the support substrate (located inside the system), selectively activated by the controller (‘The coil 14 installed on the bottom plate 10 is independently connected to the controller 22 by a connecting line 20’), and configured to generate the magnetic field (‘when electricity is applied to the coil 14, a current flows in the coil, thereby forming a magnetic field by a known electromagnetic induction theory’).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller of Lee, Ui Won with the bed preventive mat of Lee, Chul Hee. Where the results would have been predictable because controllers are electrical devices that require a power source and circuitry to move the power surface to the device it is controlling. As such, the requirement for the instant invention to require circuitry such as the connecting line to generate the specified magnetic force is a feature familiar to electrical circuits. As power sources with connecting lines can easily transmit the electrical source to the intended device and emit the magnetic force.
 
In regards to Claim 28, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, and Lee, Chul Hee also teaches: wherein the plurality of upstanding side walls (see annotated Fig. 1.1 from Lee, Chul Hee) collectively define a repeating polygonal pattern (300 is shown to be in a repeated pattern in Fig. 2.1 and 1.1 from Lee, Chul Hee), with each side wall having an upper portion adjacent the patient support surface (see annotated Fig. 1.1 from Lee, Chul Hee) and a lower portion (see annotated Fig. 1.1 from Lee, Chul Hee).  

In regards to Claim 31, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, but Lee, Chul Hee does not teach, further comprising an electrically conductive circuit configured to selectively generate a magnetic field.  
Lee, Ui Won further teaches: further comprising an electrically conductive circuit (20 – Fig. 1) configured to selectively generate a magnetic field (controller 22 is connected to a power source, which the connecting line 20 transfers the power to the mat which generates the magnetic force in the direction of arrow ‘A’ – Fig. 1 | ‘when electricity is applied to the coil 14, a current flows in the coil, thereby forming a magnetic field by a known electromagnetic induction theory’).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller of Lee, Ui Won with the bed preventive mat of Lee, Chul Hee. Where the results would have been predictable because providing a selectively variable and controllable magnetic field would allow for more user variability, in different circumstances. For example, if the user was a child vs. an adult, each user may need/want a variable magnetic field apply to change the stiffness in order to limit pressure ulcers or sores if the mat was too stiff providing higher levels of pressure to their body.

In regards to Claim 32, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, but Lee, Chul Hee does not teach: further comprising at least one electromagnet configured to selectively generate a magnetic field.  
Lee, Ui Won teaches: further comprising at least one electromagnet (14 – Fig. 3) configured to selectively generate a magnetic field (‘when electricity is applied to the coil 14, a current flows in the coil, thereby forming a magnetic field by a known electromagnetic induction theory’).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller and electromagnet of Lee, Ui Won with the bed preventive mat of Lee, Chul Hee. Where the results would have been predictable because an electromagnet is widely used to generate a magnetic field. As such, the use of an electromagnet in combination with the mat would allow for the system to be easily varied by the controller, further manipulating the stiffening effects of the system and allowing for a more user friendly variable system for different individuals (child vs. adult).


In regards to Claim 34, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, and Lee, Chul Hee further teaches: the magnetorheological material comprises at least one of a magnetorheological elastomer (‘MR elastomer (MRE) 200 is a material whose mechanical properties change due to the influence of a magnetic field. The magnetorheological material 200 is divided into two classes, MR fluid and MR elastomer’, see note #1) and a magnetorheological foam (‘magnetorheological elastomer (200) is in the form of rubber’, see note #1 and note #3) that exhibits an increased rigidity in response to exposure to a magnetic field (the magnetorheological elastomer (200) is in the form of rubber and has a characteristic that exhibits an increased rigidity in response to exposure to a magnetic field in which the rigidity of the rubber changes according to the strength of the magnetic field.).  

In regards to Claim 35, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 34, and Lee, Chul Hee further teaches: wherein the magnetorheological elastomer (MRE) is provided as a layer throughout at least a portion of the support substrate (300 is shown as one of the layers of support substrate and extends throughout the support substrate as well, see annotated Fig. 1.1 from Lee, Chul Hee).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chul Hee (KR 20140048521 A) in view of Lee, Ui Won (KR 200203740 Y1), in view of LU, Lin-ping (CN 102599760 B) and further in view of Jelinek et al., hereinafter ‘Jelinek’ (KR 20200040825 A).
In regards to Claim 16, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, but neither Lee, Chul Hee nor Lee, Ui Won teach: wherein the magnetorheological material comprises a distribution of ferromagnetic particles disposed within a polymeric material and exhibits a shape conforming, variable stiffness in response to exposure to a magnetic field.  
Lu Lin-ping teaches: wherein the magnetorheological material comprises a distribution of ferromagnetic particles (4- Fig. 2, ‘upper and lower permanent magnets arranged and distributed on the ferromagnetic layer through the upper and lower combined action and magnetic focusing action of the permanent magnet to increase the magnetic strength and penetrability of point magnetic field’) disposed within (4 inside 1, Fig. 1) a polymeric material (1 — Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lee, Chul Hee in view of Lee, Ui Won with these aforementioned teachings of Lu Lin-pin with the motivation of using a more attractive force such as ferromagnetic particles to better allow for attraction of poles and a stronger magnetic field created. 
Lu Lin-Pin does not teach: and exhibits a shape conforming, variable stiffness in response to exposure to a magnetic field. 
Jelinek teaches: and exhibits a shape conforming, variable stiffness (‘rigidity of the inclusions can be altered) in response to exposure to a magnetic field (‘altered through magnetic fields’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lee, Chul Hee in view of Lee, Ui Won, and further in view of Lu Lin-Pin with these aforementioned teachings of Jelinek with the motivation of allowing for a user specific surface as suitability is based on human’s comfortability. Therefore, adjusting the stiffness based off different user’s downward pressure on a mattress surface is dependent on the weight of the user as well as their comfortability levels.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chul Hee (KR 20140048521 A) in view of Lee, Ui Won (KR 200203740 Y1), and further in view of CN 106361044 A.
In regards to Claim 18, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, but neither Lee, Chul Hee nor Lee, Ui Won teach: wherein the controller is configured to selectively generate a magnitude of the magnetic field based on at least one of patient weight and pressure map data.  
CN 106361044 A teaches: wherein the controller is configured to selectively generate a magnitude of the magnetic field based on at least one of patient weight and pressure map data (‘further comprises a controller, and a surface of the second pressure sensor, the controller receiving the signal of the second pressure sensor, and controlled by electromagnetic plate in the base of the current on the base. A second pressure sensor receiving pressure from the upper part, the pressure varies according to the weight of a user, by adjusting current magnitude for people of different weight, that is, adjust the magnetic force, the user weight is larger, the magnetic force is stronger, thereby automatically adjusting the softness and comfort of the sofa, which greatly improved the comfort during use and automation.’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lee, Chul Hee in view of Lee, Ui Won with these aforementioned teachings of CN 106361044 A, for the purpose of allowing a more user specified support. Adjustability in systems to better customize and allow for variability is based of different users. As such, a user with a specified mass in a certain region of their body (for example their lower extremities) may have a greater mass, which would increase the overall force or pressure on a surface. This increase in pressure causes the need for greater support to increase stability and stiffness around the user. Therefore, a higher magnetic force to increase the stiffness for better comfortability is recognized as a common feature in beds that require a redistribution of pressure to limit sores such as ulcers to form.

	Claims 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chul Hee (KR 20140048521 A) in view of Lee, Ui Won (KR 200203740 Y1), and further in view of Pearce (US 5749111 A).
In regards to Claim 29, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 28, but neither Lee, Chul Hee nor Lee, Ui Won teach: wherein the upper portions of the side walls provide a first level of reinforcement support, and the lower portions of the side walls provide a second level of reinforcement support that is less than the first level of reinforcement support.  
Pearce teaches: wherein the upper portions of the side walls provide a first level of reinforcement support (Fig. 14, Col 12 Line 62 – Col 13 Line 14, specifically, ‘the column walls could be thicker at the top than at the bottom’, see note #4), and the lower portions of the side walls provide a second level of reinforcement support that is less than the first level of reinforcement support (Fig. 14, Col 12 Line 62 – Col 13 Line 14, specifically, ‘the column walls could be thicker at the top than at the bottom’, see note #4).
Note #4: As stated by Pearce per Col 12 Line 62 – Col 13 Line 14, specifically, ‘the column walls could be thicker at the top than at the bottom’. It is understood that with the top being thicker, the top would also be more firm having a greater level of reinforcement than the thinner bottom portion. Basically creating an inverse of what Fig. 14 depicts in Pearce.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mats of Lee, Chul Hee and Lee, Ui Won these aforementioned teachings of the column of Pearce such that the column can allow for a more varied support surface for a user which is also dependent upon the material properties of the sidewall. Whereas, a greater thickness would lead to a stiffer support which may be better for an adult as they have a greater downward force. While a lesser thickness would lead to a less stiff support which may be better for a child as they have less downward force. 

In regards to Claim 30, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, but neither Lee, Chul Hee nor Lee, Ui Won teach: wherein an upper portion of the side walls provides a first level of reinforcement support, and wherein a lower portion of the side walls provide a second level of reinforcement support that is less than the first level of reinforcement support.  
Pearce teaches: wherein an upper portion of the side walls provides a first level of reinforcement support (Fig. 14, Col 12 Line 62 – Col 13 Line 14, specifically, ‘the column walls could be thicker at the top than at the bottom’, see note #4), and wherein a lower portion of the side walls provide a second level of reinforcement support that is less than the first level of reinforcement support (Fig. 14, Col 12 Line 62 – Col 13 Line 14, specifically, ‘the column walls could be thicker at the top than at the bottom’, see note #4).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mats of Lee, Chul Hee and Lee, Ui Won these aforementioned teachings of the column of Pearce such that the column can allow for a more varied support surface for a user which is also dependent upon the material properties of the sidewall. Whereas, a greater thickness would lead to a stiffer support which may be better for an adult as they have a greater downward force. While a lesser thickness would lead to a less stiff support which may be better for a child as they have less downward force. 

In regards to Claim 33, Lee, Chul Hee in view of Lee, Ui Won teaches the system of Claim 15, but neither Lee, Chul Hee nor Lee, Ui Won teach: wherein the magnetorheological material is thermally conductive.  
Pearce teaches: wherein the magnetorheological material is thermally conductive (Col 22 Lines 21-29, such that conductive properties can relate to heat or electricity which can travel through a material or substance).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the mats of Lee, Chul Hee and Lee, Ui Won these aforementioned teachings of the column of Pearce with the motivation of allowing the system to allow heat to flow between a user and the support providing a more comfortable user support can create either heating or cooling zones in different parts of their body providing for a more comfortable surface. Although the magnethorheological material of Lee, Chul Hee is not explicitly stated to be thermally conductive, adding the gel of Pearce would make the system more thermally conductive for the added benefits explained above discussing added heat flow between the user and the support.

Response to Arguments
	Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. In regards to the Applicant’s Arguments the following was stated:
Applicant’s Arguments:
Regarding the Non-Final Rejection filed on 08/11/2022, the Applicant argues:
“The support surface of Lee H.C., identified by the Examiner as the upper mat 110 in original claim 15, does not include a polymeric material defining a lattice structure with a plurality of polygonal cells with magnetorheological material disposed in a portion of the support substrate, much less wherein the lattice structure comprises a plurality of  upstanding side walls with each side wall having an upper portion adjacent the patient support surface and a lower portion" as in amended claim 15. In addition, this upper mat (110) does not include the magnetorheological material, much less does the upper mat therefore provide selective reinforcement of at least a portion of the patient support surface to redistribute pressure about a surface of a patient through the inclusion of the magnetorheological material when a magnetic field is generated by selectively buckling the support substrate in a controlled manner as recited in amended claim 15.”

“The introduction of Lee U.W., included by the Examiner to suggest the presence of a controller, does not remedy the deficiencies of Lee H.C. In fact, Lee U.W. is not even directed to a mat that includes a magnetorheological material that is used to provide selective reinforcement of a mat upon the application of a magnetic field but is instead directed to mat in which the magnets are used to generate a magnetic field that enters a human to relieve fatigue in a human. As such, the proposed combination of Lee H.C. and Lee U.W. does not teach, or even suggest, each of the features of amended claim 15. As such, amended claim 15 is not obvious over Lee H.C. in view of Lee U.W., nor are claims 17 and 19-20 which depend from claim 15. Removal of this ground of rejection and allowance of claims 15, 17, and 19-20 is respectfully solicited.”

“Regarding claim 16, the inclusion of Peng and Jelenik, to allegedly remedy the deficiencies of Lee H.C. and Lee U.W. with respect to the composition of the magnetorheological material, is not asserted to remedy the deficiencies of Lee H.C. and Lee U.W. with respect to the lattice structure and selective buckling features recited in amended claim 15. As such, claim 16 is not obvious over the cited combination of Lee H.C., Lee U.W., Peng and Jelenik. Removal of this ground of rejection and allowance of claim 16 is respectfully solicited.”

Regarding claim 18, the inclusion of CN 106361044 to allegedly remedy the deficiencies of Lee H.C. and Lee U.W. with respect to the inclusion of the feature wherein the controller is configured to selectively generate a magnitude of the magnetic field based on at least one of the patient weight and pressure map data, is not asserted to remedy the deficiencies of Lee H.C. and Lee U.W. with respect to the lattice structure and selective buckling features recited in amended claim 15 because, as previously noted, the alleged supporting structure of Lee H.C. (i.e., the upper mat 110) does not include a polymeric material defining a lattice structure with a plurality of polygonal cells with magnetorheological material disposed in a portion of the support substrate, much less wherein the lattice structure comprises a plurality of upstanding side walls with each side wall having an upper portion adjacent the patient support surface and a lower portion as in amended claim 15. Instead, the alleged magnetorheological material of Lee H.C. is disposed in a distinct layer between the upper and lower mat. As such, claim 18 is not obvious over the cited combination of Lee H.C., Lee U.W., an CN 10636 1044. Removal of this ground of rejection and allowance of claim 16 is respectfully solicited.

Examiner’s Arguments:
	The Examiner respectfully disagrees to Applicants Arguments 1-4 for the following reasons:
In regards to Argument 1, the Examiner notes that the identification of elements from the Non-Final Rejection on 08/11/2022 are no longer relevant to the Final Rejection presently filed. As such, the Examiner does show that the newly examined support substrate (see annotated Fig. 1.1 from Lee, Chul Hee) includes both elements [200] and [300] of prior art Lee, Chul Hee. Therefore, with the support substrate incorporating element [300] or MRE (being shown in Fig. 2 of Lee, Chul Hee), it is further noted that [300] is of a lattice structure, incorporating polygon cells, in a repetitive pattern. Furthermore, [300] incorporates both a magnetorheological material, as well as the structure described in Claim 15 (upstanding side walls including upper and lower portions). 
It is further noted that the Examiner does not rely on element [110] at all in the present rejection, whereas it was previously used as the patient support surface of Lee, Chul Hee. Additionally, and as currently read the only element requiring the magnetorheological material is the support substrate and not the patient support surface, as argued above by the Applicant. Thus the Examiner further points to the patient support substrate shown in ‘annotated Fig. 1.1 from Lee, Chul Hee’ presently shown in the rejection above.  
Additionally, the amendments to include the ‘selective buckling’ wherein the buckling happens in ‘a controlled manner’ both Lee, Chul Hee and Lee, Ui Won teach them, respectively. Whereas, Lee, Chul Hee discuss in the disclosure that ‘When the magnetic field is applied, the stiffness of the magnetorheological elastomer 200 is changed to control the rigidity and flexibility of the mat’. The Examiner interprets that the user of the mat can selectively apply/not apply the magnetic field which would either apply/not apply a magnetic field, further controlling the rigidity or flexibility based on the magnetic field. However, there is no controlling feature as described thus Lee, Ui Won was used as it incorporates a controller (22).

Regarding Argument 2, the Examiner further points to Arguments (1, 1a and 1b from above) as well as notes that in the Abstract of Lee, Chul Hee the following is stated, ‘a magneto-rheological elastomer (MRE) which is installed on the mat; and a magnetic field generator capable of generating a magnetic field so as to adjust the change in the hardness of the magneto-rheological elastomer’. Thus it is made known that MRE (300) does change the hardness dependent upon the magnetic field applied. Wherein, zero or no application of the magnetic field would result in a hardness value, while an application of the magnetic field would result in a different hardness value. It is further noted, that Lee, Ui Won was only utilized to discuss the ‘controller/controlling feature’ of the magnetic field. Which as shown in the disclosure of Lee, Ui Won the ‘controller’ does apply and control electricity to the coil which in turn creates the magnetic field/force. 
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the controller of Lee, Ui Won in combination with the mat of Lee, Chul Hee is considered an obvious modification (1) because controllers are widely used to control or manipulate a feature, which allows a user to selectively turn something on/off or vary the intensity of a function by manipulating the controller (press a button, turn a knob, etc.) and (2) because the use of the controller of Lee, Ui Won would provide the same function by manipulating magnetic field intensity to that of Lee, Chul Hee therefore, the Examiner considers the combination obvious in the field of endeavor.

Regarding Argument 3, the Examiner notes that the new applied rejection does show the newly amended lattice structure along with the sidewalls. The Examiner points to the above rejection of Claim 15 as well as annotated Fig. 2.1 from Lee, Chul Hee.

Regarding Argument 4, the Examiner points to their Arguments (1), (1a) and (1b) above, which explains that element [110] is no longer used in the present rejection. Whereas, the support substrate (both 200+ 300) includes a polymeric material (see note #1 above) defining a lattice structure (see annotated Fig. 2.1 from Lee, Chul Hee above) with a plurality of polygonal cells (see annotated Fig. 2.1 from Lee, Chul Hee above), as well as incorporating a magnetorheological material (see note #1 above) disposed in a portion of the support substrate (see annotated Fig 1.1 from Lee, Chul Hee above). Additionally, the lattice structure of (300) does include a plurality of upstanding side walls (see annotated Fig. 2.1 above from Lee, Chul Hee) with each side wall having an upper portion (see annotated Fig. 2.1 above from Lee, Chul Hee) adjacent the patient support surface and a lower portion (see annotated Fig. 2.1 above from Lee, Chul Hee).



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/16/2022